Citation Nr: 0614093	
Decision Date: 05/15/06    Archive Date: 05/25/06	

DOCKET NO.  03-18 677A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a disorder 
characterized by bilateral heel pain. 

2.  Entitlement to service connection for the residuals of a 
bilateral ankle injury. 

3.  Entitlement to service connection for post-traumatic 
stress disorder. 

4.  Entitlement to service connection for the residuals of 
left shoulder injury, with pinched nerve and associated pain 
in the neck, hand, and arm.   

5.  Entitlement to service connection for an undiagnosed 
illness characterized by fatigue.  

6.  Entitlement to service connection for an undiagnosed 
illness characterized by skin irritation. 

7.  Entitlement to service connection for an undiagnosed 
illness characterized by headaches. 

8.  Entitlement to service connection for an undiagnosed 
illness characterized by muscle and joint pain. 

9.  Entitlement to service connection for an undiagnosed 
illness characterized by sleep disturbance.  

10.  Entitlement to service connection for an undiagnosed 
illness characterized by weight loss. 

11.  Entitlement to service connection for an undiagnosed 
illness characterized by heart (cardiovascular) problems.  

12.  Entitlement to service connection for an undiagnosed 
illness characterized by gastrointestinal problems.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from August 1986 to August 
1989, and from November 1990 to May 1991, with additional 
service in the United States Naval Reserves.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  

Upon review of this case, it is clear that the veteran failed 
to perfect his appeal regarding the issue of service 
connection for a chronic respiratory disorder.  Under the 
circumstances, the April 2004 Report of Contact in which the 
veteran requests a waiver of RO jurisdiction must be 
construed as an attempt to "reopen" that claim for service 
connection on the basis of new and material evidence.  
Inasmuch as the veteran has offered additional argument 
alleging the origin of a chronic respiratory condition during 
his service in Operation Desert Storm/Desert Shield, that 
matter is REFERRED to the RO for appropriate action. 

Finally, for reasons which will become apparent, the issues 
of service connection for various undiagnosed illnesses 
characterized by fatigue, skin irritation, headaches, muscle 
and joint pain, sleep disturbance, weight loss, heart 
(cardiovascular) problems, and gastrointestinal problems are 
being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  The VA will notify you if further action is 
required on your part. 


FINDINGS OF FACT

1.  A chronic disorder characterized by heel pain is not 
shown to have been present in service, or for a number of 
years thereafter, nor is it the result of any incident or 
incidents of the veteran's periods of active military 
service. 

2.  Chronic residuals of a bilateral ankle injury are not 
shown to have been present in service, or for a number of 
years thereafter, nor are they the result of any incident or 
incidents of the veteran's periods of active military 
service.  

3.  Post-traumatic stress disorder is not shown to have been 
present in service, or at any time thereafter.  

4.  Chronic residuals of a left shoulder injury are not shown 
to have been present in service, or at any time thereafter.  


CONCLUSIONS OF LAW

1.  A chronic disorder characterized by heel pain was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005). 

2.  Chronic residuals of a bilateral ankle injury were not 
incurred in or aggravated by active military service, nor may 
osteoarthritis of the left ankle be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

3.  Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2005).  

4.  A chronic left shoulder disorder with pinched nerve and 
associated pain in the neck, hand, and arm was not incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in correspondence of October 2002, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate his claims for service 
connection, as well as what information and evidence must be 
submitted by the veteran, what information and evidence would 
be obtained by the VA, and the need for the veteran to advise 
VA of or submit any further evidence pertaining to his 
claims.  

The veteran and his representative were also provided with a 
copy of the appealed rating decision, as well as a July 2003 
Statement of the Case (SOC), and an August 2003 Supplemental 
Statement of the Case (SSOC).  These documents provided them 
with notice of the law and governing regulations, as well as 
the reasons for the determinations made regarding the 
veteran's claims.  By way of these documents, they were also 
specifically informed of the cumulative evidence already 
provided to the VA, or obtained by VA on the veteran's 
behalf.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes various 
service medical facility records, as well as postservice VA 
and private medical records and examination reports.  


As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Factual Background

According to a DD Form 214 covering the veteran's service 
from August 1986 to August 1989, his military occupational 
specialty during that period was in the area of Functional 
Support and Administration.  Awards and commendations given 
the veteran included the Battle "E" Award, and the Sea 
Service Deployment Ribbon.  During the period from August 
1986 to August 1989, the veteran apparently had no foreign 
service.  

According to a DD Form 214 covering the period from November 
1990 to May 1991, awards and commendations given the veteran 
included the National Defense Service Medal, and the 
Southwest Asia Service Medal.  Additionally noted was that 
the veteran had been recalled to active duty under Executive 
Order 12727 in support of Operation Desert Shield/Storm for 
the period from December 16, 1990 to April 25, 1991.

On a reserve examination in April 1994, the veteran 
specifically denied a history of foot trouble, broken bones, 
lameness, shoulder pains, or bone or joint deformity.  The 
examiner noted the veteran had no significant past medical 
history.  Physical examination at that time revealed normal 
feet, upper extremities, lower extremities, and spine.

In correspondence of March 2, 1995, a private chiropractor 
indicated that the veteran was currently under his care for 
injuries sustained in an accident of February 9, 1995.  

In correspondence of March 6, 1995, the same private 
chiropractor wrote that the veteran was being seen for 
therapy and treatment resulting from an "industrial accident" 
on February 9, 1995.  The pertinent diagnosis noted was left 
shoulder impingement syndrome and myositis.  

A service medical facility treatment record dated on March 
18, 1995 reveals that the veteran was seen at that time for 
followup of an industrial accident which had occurred on 
February 9th of that same year.  Reportedly, since the time 
of the accident, the veteran had been under the care of a 
private physician, at whose direction he had received 
ultrasound therapy.  While the veteran had experienced some 
slight improvement in his symptoms, he continued to 
experience some slight numbness of his thumb and index 
finger.  Also noted was that the veteran was apparently 
unable to perform lifting activities.  The pertinent 
diagnosis was left shoulder impingement syndrome and 
myositis.  

Private magnetic resonance imaging of the veteran's left 
shoulder conducted in 
late March 1995 was consistent with a partial tear of the 
undersurface of the myotendinous junction of the 
supraspinatus, as well as an ill-defined inferior aspect of 
the anterior glenoid labrum.  Noted at the time was that this 
might be related to a remote anterior dislocation. 

In correspondence of early April 1995, the veteran's private 
chiropractor wrote that the veteran had reaggravated his 
condition.  Reportedly, magnetic resonance imaging results on 
the veteran's left shoulder had come back "positive."  

In an Annual Certificate of Physical Condition dated in early 
April 1995, the veteran indicated that, over the course of 
the past 12 months, he had experienced certain left shoulder 
problems, for which he had received treatment.  

A service medical facility examination conducted for the 
purpose of the veteran's enlistment in the United States 
Naval Reserves in April 1998 was negative for history, 
complaints, or abnormal findings indicative of the presence 
of heel, ankle, shoulder, or psychiatric pathology. 

In a Disability Request of early April 1999, a private 
physician wrote that the veteran had been under his 
professional care during the period from late March to late 
April 1999 for, among other things, a cervical hyperflexion 
injury. 

During the course of service medical facility outpatient 
treatment in early April 1999, the veteran gave a history of 
a motor vehicle accident in late March of that same year.  
Reportedly, a private physician's note was significant for 
the presence of lumbosacral strain, with lumbar radiculitis 
and post-traumatic cephalgia.  

At the time of a VA foot examination in late April 1999, it 
was noted that the veteran's claims folder was available, and 
had been reviewed.  Reportedly, the examining physician was 
handed a note from a private doctor showing pain in both 
feet, with a diagnosis of plantar fasciitis, Achilles 
tendinitis, and posterior tibialis tendinitis (in both feet).  

When questioned, the veteran gave a history of a left ankle 
sprain in 1987 while on active duty.  According to the 
veteran, at the time of the incident in question, he was 
jumping, and injured his left heel.  When further questioned, 
the veteran gave a history of right heel injury, for which he 
was placed in a cast.  Currently, upon walking from 10 to 15 
minutes, the veteran experienced pain in the heel area.  Also 
noted was that the veteran found it necessary to wear solid 
heel supports in order to ease his pain.  Currently, the 
veteran experienced pain in both heels when walking, or with 
long standing or other activity which put more weight on his 
heels.  Apparently, the veteran's left ankle was "only sore."  

On physical examination, there was noted a bilateral third-
degree pes planus, with no hallux valgus.  Standing on the 
veteran's toes caused some difficulty due to stretching pain 
in the heel and ankle areas, resulting in an inability to 
stand on his heels.  When standing on the right leg, the 
veteran experienced pain in the heel area.  The veteran was 
able to squat three-fourths of the way, and there was 
localized tenderness in the bilateral heels on palpation.  At 
the time of examination, no ankle swelling was in evidence.  
Further foot examination revealed evidence of third-degree 
pes planus, with no plantar callosities, no tinea pedis, and 
no hallux valgus.  Radiographic studies of the veteran's feet 
and left ankle failed to show any history of pes planus.  
There was, however, evidence of a left navicular 
posterodorsal osteophyte.  The pertinent diagnosis noted was 
history of left ankle sprain, currently mildly symptomatic, 
with radiographic studies indicating a navicular 
posterodorsal osteophyte, but no radiographic evidence of pes 
planus.  Also noted was a diagnosis of bilateral heel pain 
secondary to tendinitis of the plantar, Achilles, and 
posterior tibialis bilaterally, with bursitis in the plantar 
area, and symptomatic third-degree bilateral pes planus.  

In June 1999, the veteran was sent a post-traumatic stress 
disorder questionnaire, to which he failed to respond.  

A service medical facility treatment record dated in early 
August 1999 reveals that the veteran was seen at that time 
for a complaint of left shoulder pain of 24 hours' duration.  
At the time of evaluation, the veteran complained of a sharp-
shooting pain in his left shoulder blade with occasional 
radiation to his left arm.  Also noted was a complaint of 
numbness and a tingling sensation in the left hand.  When 
questioned, the veteran denied any problems with weakness.  
Noted at the time was that the veteran had been working all 
week using his left hand.  When further questioned, the 
veteran denied any history of injury or trauma. 

On physical examination, the veteran's neck was supple with 
no evidence of lymphadenopathy or nuchal rigidity, and a full 
range of motion.  The veteran's left shoulder was tender to 
palpation in the left scapular area, and between the 8th and 
10th thoracic vertebrae.  At the time of examination, there 
is no evidence of any masses or swelling.  Motor strength was 
5/5 in both upper extremities, and sensation was intact.  The 
clinical assessment was trapezius strain.  

In an Annual Certification of Physical Condition and 
accompanying service medical facility record dated in August 
1999, the veteran stated that, while performing barracks 
rehabilitation during a period of active training from July 
25 to August 6, 1999, he had experienced pain in his left 
shoulder.  Reportedly, the veteran had been doing heavy 
lifting, resulting in pain radiating down his left arm and 
tingling in his 2nd, 3rd and 4th fingers.  Apparently, the 
veteran had been seen by a physician's assistant, who 
rendered a diagnosis of left trapezius strain.  However, 
on subsequent VA evaluation, the veteran had received a 
diagnosis of possible left rotator cuff tear.  Currently, the 
veteran's left arm was in a sling.  

On physical examination, there was some asymmetry of the 
shoulders, with the veteran's left shoulder exhibiting some 
"drooping" and/or guarding.  There was tenderness in the left 
lateral supraclavicular area, as well as in the left scapula 
and trapezius, and at the left biceps, axilla, and posterior 
medial epicondyle.  Also noted was some swelling in the left 
medial superior scapula.  At the time of evaluation, there 
was a full range of motion, but with pain on the left and 
decreased endurance for holding position.  A "gloved" 
distribution was in evidence, with decreased sharp/soft 
sensation in the left hand, and questionable biceps/triceps 
deep
tendon reflexes.  The clinical assessment was acute muscle 
spasm with guarding/questionable neuresthesia of the left 
upper extremity, and questionable rotator cuff tear.  Noted 
at the time of evaluation was that the veteran's "injury" had 
been incurred on "AT" training.  

VA electromyographic/nerve conduction studies conducted in 
September 1999 were consistent with a chronic left C8, T1 
radiculopathy.  

Received in October 1999 were service administrative records 
showing that, for the period from December 1990 to April 
1991, the veteran had been issued the Navy Unit Commendation 
Award for his service in support of Operation Desert Storm in 
Saudi Arabia.  Those same documents indicated that, in 
January 1991, the veteran was awarded the Combat Action 
Ribbon for his service in support of Operation Desert Storm 
in Saudi Arabia.  

At the time of a VA psychiatric examination in October 1999, 
it was noted that the veteran's claims folder was available, 
and had been reviewed.  Reportedly, the veteran had been 
employed as a truck driver, an occupation in which he had 
been engaged for the past 10 years.  When questioned, the 
veteran gave no history of psychiatric treatment.  According 
to the veteran, he had served in the military for 3 1/2 years 
overseas, after which he was recalled for the Gulf War.  At 
the time of examination, the veteran complained of left 
shoulder and right foot problems, for which he had been 
receiving treatment by the VA.  Also noted were problems with 
sleep disturbance due to pain and a limitation of movement of 
the veteran's left shoulder.  

On mental status examination, there was no evidence of any 
impairment of thought process or communication.  Nor was 
there any evidence of delusions or hallucinations.  Further 
examination showed no evidence of inappropriate behavior, or 
of suicidal or homicidal thoughts, ideation, or plans.  The 
veteran was alert and well oriented, and there was no 
evidence of memory loss or impairment.  Noted at the time of 
examination was that the veteran spoke clearly, and that he 
was both coherent and relevant.  However, there was some 
evidence of depression.  The pertinent diagnoses noted were 
depressive disorder, and pain in the shoulder and foot.  

Correspondence from the National Personnel Records Center 
dated in February 2000 was to the effect that there were no 
records on file for the veteran at that facility.  

At the time of an outpatient VA neurologic consultation in 
late March 2000, the veteran gave a history of cervical pain 
radiating to his left upper extremity associated with 
tingling in the 2nd and 3rd digits of his left hand.  Also 
noted was some weakness in the left hand and arm.  On 
physical examination, there was no visible atrophy of the 
left shoulder girdle muscles.  Strength was 4/5 in the left 
biceps, and in the left thumb opponens and interossei.  Deep 
tendon reflexes were present and symmetrical in the 2/4 
range, and plantar responses were flexor.  There was a 
dermatomal sensory loss to pain in the C6 and C8/T1 
distribution.  Magnetic resonance imaging showed evidence of 
degenerative joint disease, as well as foraminal stenosis, 
and a possible small herniated disc.  Reportedly, 
electromyographic testing performed in September 1999 showed 
evidence of chronic C8/T1 radiculopathy.  The clinical 
impression was chronic left C8/T1 radiculopathy.  

Received in October 2002 were VA records covering the period 
from April 1999 to September 2002, showing treatment during 
that time for various foot, shoulder, and ankle problems.  
Among those records was a report of magnetic resonance 
imaging of the veteran's left shoulder conducted in August 
1999, which evaluation showed evidence of mild impingement 
with degenerative changes at the acromioclavicular joint, as 
well as an abnormal signal in the superior glenoid labrum, 
most likely secondary to mucinous degenerative changes.  
Noted at the time of examination was that the possibility of 
previous trauma could not be ruled out. 

Magnetic resonance imagining of the veteran's cervical spine 
conducted in February 2000 was consistent with degenerative 
disc disease, with disc bulges at the level of the 5th and 
6th and 6th and 7th cervical vertebrae, and somewhat more 
prominence at C6-7.  Also noted was that a small central left 
paracentral herniation at C6-7 could not be completely ruled 
out.  

During the course of a VA outpatient general medical 
consultation in August 2001, the veteran gave a history of 
C8/T1 radiculopathy following a lifting accident in August 
1999.  

On VA neurologic examination in November 2002, it was noted 
that the veteran's claims folder was available, and had been 
reviewed.  On questioning, the veteran complained of left arm 
pain, in conjunction with left hand numbness and weakness.  
Apparently, in 1999, while carrying some cabinets, the 
veteran's partner slipped, resulting in the veteran feeling a 
"pulling-like" sensation and tugging in his left arm.  
Following that incident, the veteran experienced some pain in 
his shoulder and neck area.  The next morning, the veteran 
noticed a significant amount of stiffness and discomfort in 
his neck and shoulder.  According to the examiner, upon 
review of the veteran's medical records, it appeared that he 
had experienced an additional work-related injury to his left 
shoulder in 1995.  This consisted of a documented tear of the 
supraspinatus which, apparently, prevented him from working.  
At that time, there was a description only of pain, 
discomfort, and weakness in the left shoulder, with no 
description of numbness or tingling in the veteran's left 
hand.  

On physical examination, there was a good range of motion of 
the veteran's neck.  Further examination revealed some 
soreness and discomfort with movement of the left shoulder, 
though with no obvious atrophy in the left arm or forearm.  
According to the examiner, there was probably some mild 
atrophy of the interossei muscle in the left hand when 
compared to the right.  In general, what seemed to be present 
was a weakness of finger abduction and adduction in the left 
hand.  The veteran provided only minimal resistance on 
testing of abduction and adduction in his left hand.  In 
addition, left wrist flexion appeared weak, while left wrist 
extension was reasonably strong.  These findings seemed 
consistent with an ulnar-type distribution weakness versus 
C8-T1 plexus or root injury.  Sensory examination was more 
suggestive of decreased sensation to touch, pain, and 
temperature over the thumb and index finger, which was 
probably more consistent with a C6-C7 root problem.  The 
clinical assessment was cervical spine arthritis, with a 
lower brachioplexus injury, particularly at the C8-T1 
distribution.  

In the opinion of the examiner, overall physical findings 
were more consistent with ulnar nerve-enervated muscle 
weakness manifested in finger abduction and adduction, and 
wrist flexion.  According to the examiner, the veteran's 
previous shoulder injury would not account for the numbness, 
tingling, and distribution of weakness noted on current 
examination.  Accordingly, it was the examiner's opinion that 
the current findings of weakness in the veteran's finger 
abduction and adduction, as well as the discomfort and pain 
in his hand, were related to a shoulder injury which occurred 
in 1995.  

On VA examination of the veteran's shoulder conducted in 
November 2002, the veteran gave a history of an industrial 
accident to his neck and shoulder on February 9, 1995.  Also 
noted was that, on August 2, 1999, the veteran suffered a 
shoulder injury while on active duty with the Reserves in 
Hawaii, while doing some lifting.  He reportedly had noticed 
some pain radiating down his left arm, resulting in tingling 
in his 3rd, 4th, and 5th digits.  At that time, the veteran 
was reportedly diagnosed with a trapezius strain and treated 
with medication.  

On physical examination, the veteran exhibited no atrophy in 
his upper extremities.  Range of motion measurements of the 
veteran's shoulders showed 180 degrees of active forward 
elevation without limitation due to pain, 180 degrees of 
abduction bilaterally, with no limitation due to pain, 
external rotation of 50 degrees without limitation due to 
pain, and internal rotation to L2 bilaterally, without pain 
limitation.  Noted at the time of examination was that the 
veteran exhibited a negative Neer and Hawkins bilaterally, 
and that rotator cuff strength, isolated supraspinatus, 
isolated subscapularis and external rotation strength were 
all 5/5.  

The clinical assessment was of a normal left shoulder exam.  
Radiographic studies were described as normal, and there was 
no evidence of either shoulder pathology or rotator cuff 
pathology.  In the opinion of the examiner, the veteran 
suffered no disability as the result of an inservice injury.  
An additional diagnosis consisted of cervical arthritis with 
C8-T1 radiculopathy, with radiographic studies showing 
degenerative disc disease, in conjunction with disc bulges at 
C5-6 and C6-7, and more prominence at C6-7, as well as a 
small central left paracentral herniation at C6-7.  In the 
opinion of the examiner, the veteran's current left arm 
symptomatology was due to his cervical spine condition, which 
was more likely than not due to an industrial accident on 
February 9, 1995.  

During the course of VA outpatient treatment in February 
2003, the veteran gave 
a history of C8-T1 radiculopathy, and C6-C7 herniated disc, 
with a severe exacerbation of left arm and neck pain the 
previous day while raising his arm in
the shower.  

In correspondence of November 2004, a private physician wrote 
that that the veteran was being seen for a complaint of neck 
pain greater than left arm pain.  Reportedly, the veteran's 
history regarding his neck complaints was somewhat vague.  
According to the veteran his neck and left arm symptoms began 
with a "lifting incident in 1999.  Additionally noted was 
that the veteran's symptoms had worsened while working a 
cement mixer over the past several months.  The diagnoses 
noted were cervical radiculopathy; degenerative disc disease 
at the level of the sixth and seventh cervical vertebrae; and 
spinal cord changes.  In the opinion of the examiner, the 
veteran's current symptoms represented a work-related 
aggravation of a preexisting condition.

Analysis

The veteran in this case seeks service connection for the 
residuals of injuries to his heels and ankles, as well as for 
post-traumatic stress disorder, and a left shoulder injury.  

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active service, as well as for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may additionally be granted for 
disability resulting from disease or injury incurred in or 
aggravated while performing active duty for training, or 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 
2002).  

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and osteoarthritis becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).  

In the present case, service medical records for the 
veteran's two documented periods of active service, that is, 
the periods from August 1986 to August 1989, and from 
November 1990 to May 1991, are unavailable.  The earliest 
clinical indication of the presence of chronic heel or ankle 
disorders is revealed by a VA medical examination dated in 
April 1999, eight years following the veteran's final 
discharge from active service, at which time there was noted 
a mildly symptomatic left ankle, with radiographic evidence 
of a navicular posterodorsal osteophyte, in conjunction with 
bilateral heel pain secondary to tendinitis of the plantar, 
Achilles, and posterior tibialis.  While at the time of that 
examination, the veteran gave a history of left ankle and 
heel injury in 1987 (while on active duty), records 
documenting such an injury are, as noted above, unavailable.  
Significantly, at no time following the veteran's  discharge 
from active service has his ankle or heel pathology been in 
any way linked to an incident or incidents of his periods of 
active service.  In fact, a reserve examination in 1994 noted 
the veteran denying any foot or bone problems or any 
significant medical history, and physical examination of the 
feet and lower extremities was completely normal.  Under the 
circumstances, and absent competent evidence linking any 
current condition to service, the veteran's claims for 
service connection for those disorders must be denied.  

Turning to the issue of service connection for a chronic left 
shoulder injury, with "pinched nerve" and associated pain in 
the neck, hand, and arm, the Board notes that, as in the case 
of the veteran's claimed heel and ankle disabilities, service 
medical records for active duty documenting any such injury 
are, at present, unavailable.  In point of fact, the first 
indication of the potential presence of a chronic left 
shoulder disability is revealed by private chiropractic 
records dated in March 1995, showing treatment for an 
"industrial accident" involving the veteran's left shoulder 
in February of that same year.  Moreover, the veteran dates 
his shoulder injury to August 1999.

The Board acknowledges that, following service medical 
facility outpatient treatment in mid-August 1999, the veteran 
received a diagnosis of acute muscle spasm with guarding and 
questionable neuresthesia of the left upper extremity, in 
conjunction with a questionable rotator cuff tear, which 
injury was reportedly injured on active training.  However, 
following a VA examination of the veteran's shoulder in 
November 2002, the veteran's left shoulder was described as 
both physically and radiographically normal, with no evidence 
of shoulder or rotator cuff pathology, and no disability 
resulting from an inservice injury.  Rather, the examiner was 
of the opinion that the veteran's left arm symptomatology was 
due to a cervical spine condition which was more likely than 
not the result of the aforementioned industrial accident in 
February 1995.  

While a subsequent statement from the veteran's private 
physician opined the veteran's current symptoms of neck pain 
greater than left arm pain represented a work-related 
aggravation of a preexisting condition.  However, the 
physician noted that the veteran's history regarding his neck 
complaints was somewhat vague, and that according to the 
veteran, his neck and left arm symptoms began with a 
"lifting incident in 1999."  The Board finds that this 
opinion is entitled to less probative weight as it was based 
solely on a history provided by the veteran, whereas the VA 
examiner's opinion was based upon a review of the entire 
claims file, including the reports of the August 1999 
treatment.  Moreover, the service records from August 1999 do 
not reveal any cervical spine problems.

Based on the above, and absent any documented evidence of a 
chronic left shoulder disability, the veteran's claim of 
service connection for that disorder must be denied.  

Finally, turning to the issue of service connection for post-
traumatic stress disorder, the Board notes that such a 
benefit requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an inservice 
stressor or stressors; and credible supporting evidence that 
a claimed inservice stressor actually occurred.  However, if 
the claimed stressor is not combat-related, the veteran's lay 
testimony regarding the inservice stressor is insufficient, 
standing alone, to establish service connection, and must be 
corroborated by credible evidence.  Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996); Duran v. Brown, 6 Vet. App. 283, 289 
(1994).  

In the present case, and as previously noted, service medical 
records from both of the veteran's two periods of active 
service are unavailable.  Based on the evidence of record, 
there is no indication that, at any time, either in service, 
or thereafter, the veteran has received a diagnosis of post-
traumatic stress disorder.  Rather, current evidence of 
record is to the effect that the veteran suffers from a 
depressive disorder which has yet to be linked to any 
incident or incidents of his periods of active service.  

The Board acknowledges that, based on the evidence of record, 
the veteran apparently served in Saudi Arabia as part of 
Operation Desert Shield/Desert Storm.  However, to date, 
there is no indication that, as a result of such service, he 
has developed a post-traumatic stress disorder.  Under the 
circumstances, the veteran's claim of service connection for 
that disability must be denied.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Service connection for a disorder characterized by bilateral 
heel pain is denied.  

Service connection for the residuals of bilateral ankle 
injury is denied.  

Service connection for post-traumatic stress disorder is 
denied.  

Service connection for the residuals of left shoulder injury, 
with pinched nerve, and associated pain in the neck, hand, 
and arm, is denied.  


REMAND

In addition to the above, the veteran in this case apparently 
seeks service connection for multiple undiagnosed illnesses, 
claimed as the result of his service in the Southwest Asia 
Theater of Operations.  

In that regard, in correspondence of January 2002, the RO 
informed the veteran that they had received his claim for 
service connection for those undiagnosed illnesses, and that 
they needed certain information in order to properly 
adjudicate the claim.  When he failed to furnish that 
information, the RO, in a letter of May 2002, informed the 
veteran that they were denying his claims for compensation.  
The veteran, in subsequent correspondence received by the RO 
in October 2002, informed the RO that he was "disagreeing" 
with their May 2002 decision to deny service connection for 
the previously-listed undiagnosed illnesses, and requested 
that they furnish him with a Statement of the Case.  

Under the circumstances, the Board is required to remand the 
issues involving service connection based on undiagnosed 
illnesses to the RO for the issuance of that Statement of the 
Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After 
the RO has issued the Statement of the Case, the claims 
should be returned to the Board only if the veteran perfects 
his appeal in a timely manner.  See Smallwood v. Brown, 10 
Vet. App. 93, 97 (1997).  

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:  

After completing any additional development 
deemed necessary, the RO should undertake all 
actions required by 38 C.F.R. § 19.26, 
including issuance of a Statement of the 
Case, so that the veteran may have the 
opportunity to complete an appeal (if he so 
desires) by filing a timely substantive 
appeal with respect to the claims for service 
connection for an undiagnosed illness 
manifested by fatigue, skin irritation, 
headaches, muscle and joint pain, sleep 
disturbance, weight loss, cardiovascular 
problems, and gastrointestinal problems.
 
Following completion of the above, the case should be 
returned to the Board only if the veteran perfects his appeal 
as to the issues under consideration by the filing of a 
timely Substantive Appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 
5109B, 7112).


	                     
______________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


